56 U.S. 525 (1853)
15 How. 525
AUGUSTE F. DELAURIERE, PLAINTIFF IN ERROR,
v.
THOMAS EMISON.
Supreme Court of United States.

*529 It was submitted upon a printed brief by Mr. Wells, for the plaintiff in error, and argued by Mr. Geyer, for the defendant in error.
*535 Mr. Justice McLEAN delivered the opinion of the court.
This case is before us on a writ of error to the Supreme Court of Missouri, under the 25th section of the judiciary act.
The plaintiff claims title by a Spanish concession to Lewis Labeaume and Charles Fremon Delauriere, for ten thousand arpens of land, at a place called La Saline Ensanglantee. The tract was surveyed and regularly certified by the Surveyor-General. The plaintiff resided upon the land in 1800, and for several years afterwards.
The claim was filed with the Recorder of Land Titles before the 1st of July, 1808, and was reserved from sale by the acts of 3d March, 1811, and the 17th February, 1818. It was confirmed to the claimants, or their legal representatives, by the act of the 4th of July, 1836. Louis Labeaume conveyed his interest in the land, to Fremon Delauriere, by a deed dated 15th July, 1806; and the present plaintiff purchased the entire tract of Fremon Delauriere at sheriff's sale.
The defendant claims under an adverse title, derived from the State of Missouri. By an act of Congress, approved the 6th of March, 1820, entitled "An act to authorize the people of Missouri Territory to form a State Government, and for its admission into the Union," it was among other things provided  that all salt-springs not exceeding twelve in number, with six sections of land adjoining to each, shall be granted to the said State, the same to be selected by the legislature of the State, on or before the first day of January, 1825; and the same so selected, to be used under such terms, conditions, and regulations, as the legislature of such State shall direct, &c.
By another act of Congress, approved 3d March, 1831, the Legislature of the State of Missouri were authorized to sell, in fee-simple, the lands granted by the above act. Under this act the State sold the land in controversy to the defendant.
The questions arise under instructions prayed for by the plaintiff, *536 and refused by the court; and also the instruction given on the prayer of the defendant.
"1. That if the land in controversy had been, before the 20th day of December, 1803, conceded by the Spanish Government to Fremon Delauriere and Louis Labeaume, and that said land had been surveyed before the 10th March, 1804, and that said Delauriere and Labeaume, or their legal representatives, had filed with the Recorder of Land Titles, prior to the 1st July, 1808, notice of said claim, then said claim was reserved, and could not lawfully be selected by the State of Missouri under the provisions of the act of Congress of the 6th March, 1820, provided said claim of Fremon and Labeaume has since been confirmed.
"2. That by the act of Congress of the 6th March, 1820, the Legislature of Missouri could not lawfully select any-land which had been, or was thereafter, confirmed or adjudged to any individual or individuals.
"3. That unless the Legislature of the State of Missouri made its selection of the land in question on or before the 1st of January, 1825, it was illegal, and is not a valid title against a confirmation under the act of the 4th July, 1836.
"4. The act of Congress of the 3d of March, 1831, conveys no title to any lands to the State of Missouri. Said act only authorizes the State to sell, absolutely, lands already granted by the act of the 6th of March, 1820."
"The defendant, by his counsel, moves the court to instruct the jury that if they believe, from the evidence in this cause, that the State of Missouri selected the land in controversy on or before the first day of January, 1825, under the second clause of the 6th section of an act of the Congress of the United States, entitled `An act to authorize the people of the Missouri Territory to form a Constitution,' &c., approved 6th March, 1820, and that said State of Missouri sold and patented the said land in controversy, in fee-simple, to the said defendant, after the 3d day of March, 1831, and before the 9th day of July, 1832, they should find for the defendant. That if they shall believe, from the evidence, that said land was selected by the State under said act on or before the first day of January, 1825, and that said State afterwards, and between the 3d of March, 1831, and the 9th July, 1832, sold and patented the said land to the defendant, although they may believe the said land was confirmed to the plaintiffs' landlord by the act of the 4th July, 1836."
And this instruction was given by the court.
We think the court did not err in refusing the instructions prayed by the plaintiff, nor in giving that, which was asked by the defendant.
*537 Notice of the plaintiff's claim was, on the 30th of June, 1808, given to the Recorder of Land Titles for the Territory of Louisiana, and the grant, survey, and title papers, were filed with the recorder and duly recorded.
On the 27th of December, 1811, the claim was taken up for consideration by the board of commissioners for the adjustment of land titles, under the act of March 2d, 1805, and rejected.
The claim was again presented to the board of commissioners, organized in pursuance of the act of Congress of July 9th, 1832; and afterwards, on the 13th of November, 1833, the board were unanimously of the opinion, that the claim ought to be confirmed to the said Charles F. Delauriere and L. Labeaume, or their legal representatives, according to the concession.
This proceeding of the commissioners was reported to the Commissioner of the General Land Office; and on the 18th of January, 1834, it was communicated to Congress; and the decision was confirmed by the act of Congress of July 4th, 1836.
By the act of 2d March, 1805, all persons claiming land under the French of Spanish government, were required to file their claim in the land office  and by the act of 3d March, 1807, the time was extended to 1st July, 1808. By the act of 15th February, 1811, the President was authorized to have the lands which had been surveyed in Louisiana, offered for sale  reserving those tracts for which claims had been filed in the land office, as above required, till after the decision of Congress thereon. The same reservation was contained in the act of the 17th February, 1818.
The act of 26th of May, 1824, authorized claimants, under French or Spanish grants, concessions, warrants, or orders of survey," in Missouri, issued before the 10th of March, 1804, to file their petitions in the district courts of the United States, for the confirmation of their claims. And every claimant was declared by the same act to be barred, who did not file his petition in two years. By the act of the 24th May, 1828, the time for filing petitions was extended to the 26th of May, 1829. On the 9th of July, 1832, an act was passed, "for the final adjustment of land titles in Missouri, which provided that the Recorder of Land Titles, with two commissioners, to be appointed, should examine all the unconfirmed claims to land in Missouri, which had heretofore been filed in the office of the said recorder, according to law, prior to the 10th of March, 1804.
On the 29th of November, 1831, the land in controversy was, in the mode prescribed by act of the Legislature of Missouri, or the 15th January, 1831, sold to Emison, under whom the defendant holds, and a patent was duly issued by the State.
The reservation under the act of 1811, was extended by the *538 act of the 17th of February, 1818, to the act of 26th of May, 1824; which authorized claimants to file a petition in the district court  and this right was limited to two years; it was afterwards extended to the 26th of May, 1829. The reservation then expired, or in other words, the bar to the right was interposed. On the 9th of July, 1832, a further provision was made for the adjustment of such claims. But after the interposition of the bar, and before the passage of the act of 1832, the land in controversy was purchased from the State of Missouri, and a patent obtained. During this period there was no protection to the inchoate right of the original claimants. When the State of Missouri selected the land it was reserved from sale, but that impediment was removed, when the limitation expired in 1829.
The confirmation of the claim by Congress, in 1836, had relation back to the origin of the title; but it could not impair rights which had accrued, when the land was unprotected by a reservation from sale; and when, in fact, the right of the claimant was barred. This point was settled in the cases of Stoddard v. Chambers, 2 Howard, 285; and of Mills v. Stoddard, 8 Ib. 345.
As the instructions prayed by the plaintiff in the State court, were in conflict with the law as above stated, they were properly overruled; and as the instruction given, at the instance of the defendant, was substantially in accordance with the above views, it was correct. The adjustment of the State court is, therefore, affirmed with costs.

Order.
This cause came on to be heard on the transcript of the record from the Supreme Court of the State of Missouri, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court, that the judgment of the said Supreme Court in this cause be, and the same is hereby, affirmed, with costs.